TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-21-00168-CV




                                           In re Abenat Abera




                  ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY



                             MEMORANDUM OPINION


               Relator has filed a petition for writ of mandamus complaining that the trial court

violated her Due Process rights by failing to provide her an opportunity to be heard before

entering new temporary orders. Having reviewed the petition and the record before us, relator

first raised her Due Process argument in a motion to vacate, which has not yet been ruled on

by the trial court.   See In re Perritt, 992 S.W.2d 444, 446 (Tex. 1999) (orig. proceeding)

(per curiam) (“A party's right to mandamus relief generally requires a predicate request for some

action and a refusal of that request.”).

               Accordingly, this petition for writ of mandamus is denied. See Tex. R. App. P.

52.8(a). Relator’s Motion for Emergency Hearing and Motion to Stay Temporary Orders are

also denied.
                                             __________________________________________
                                             Melissa Goodwin, Justice

Before Justices Goodwin, Triana, and Kelly

Filed: May 14, 2021